Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 1/3/2022.  Applicant has amended claims 1, 4, 19 and 20, added claim 21 and cancelled claim 3 on 11/22/2021 (previously submitted after final Office Action).  Accordingly, claims 1-2 and 4-21 are pending in the application.  New grounds of rejections necessitated by applicant’s amendments have been established as set forth in detail below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-2 and 4-21 are directed to the abstract idea of computing risk level by computing probability that a transaction will be compromised, determining trust score required to authorize transaction based on risk level and authorizing the transaction based on the determination, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, is not integrated into a practical application and only provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Independent claims 1, 19 and 20 recite, in part, method/system/article of manufacture for performing the steps of receiving a request for a transaction from a user; computing a risk level associated with the transaction by computing a probability that that transaction will be compromised; determining a first trust score required to authorized the transaction based at least in part on the risk level; determining identification data associated with the user; computing a user trust score based at least in part on the identification data associated with the user; determining that the user trust score is greater than or equal to the first trust score and authorizing the transaction based at least in part on the determination that the user trust score associated with the user is greater than or equal to the first trust score, which is directed to abstract idea of Certain Methods of Organizing Human Activity (transaction authorization = fundamental economic principles or practices include mitigating risk; commercial or legal interactions include sales activities or behaviors), Mental Processes (computing and determining are concepts performed in the human mind) and Mathematical Concepts (computing probability and score = mathematical calculations).  Claims 2, 4-18 and 21 are dependent on claims 1, 19 and 20 and include all the limitations of claims 1, 19 and 20.  Therefore, claims 2, 4-18 and 21 recite the same abstract idea of “computing risk level by computing probability that a transaction will be compromised, determining trust score required to authorize transaction based on risk level and authorizing the transaction based on the determination”.  The limitations recited in the depending claims (For example, the computing, validating, retrieving, receiving, capturing, obtaining, matching and identifying steps and the specific type of transaction and data used) are further details of the abstract idea and not significantly more.  As such, the description in claims 1-2 and 4-21 of computing risk level by computing probability that a transaction will be compromised, determining trust score required to authorize transaction based on risk level and authorizing the transaction based on the determination is an abstract idea. 

This judicial exception is not integrated into a practical application.  In particular, the claims only recite few additional elements – using “processor” to perform the receiving, computing, determining and authorizing steps and a “mobile device” to send information (request for transaction) and using a “camera” to capture information.  The “processor”, and “mobile device” in the steps are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Capturing information imprinted on a transaction instrument with a “camera” is merely generally linking the user of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processor” to perform the receiving, computing, determining and authorizing steps and a “mobile device” to send information (request for transaction) and using a “camera” to capture information amount to no more than generally linking the user of the judicial exception to a particular technological environment or field of use and mere instructions to apply the exception using a generic computer component.  Various court decisions have identified receiving/retrieving, determining (computing/authorizing) and transmitting data with a computer as routine and conventional (For example, Arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp), automating mental tasks (Benson, Bancorp and CyberSource); Receiving or transmitting data over a network, e.g., using the Internet to gather data (Ultramerical, buySafe, and Cyberfone).  Capturing information imprinted on a transaction instrument with a “camera” is merely generally linking the user of the judicial exception to a particular technological environment or field of use.  There is no indication that there is any improvement to the functioning of the camera (how the camera carry out one of its basic function of capturing data).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

               Claims 1-2 and 4-21 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-9 and 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atef et al. (US 2006/0161435 A1) in view of Falcone et al. (US 2002/0194096 A1) and Zoldi et al. (US 2010/0169192 A1).


As per Claims 1, 19, 20

Atef (‘435) discloses

a processor and a tangible, non-transitory memory configured to communicate with the processor, see at least paragraph 0160 (microprocessor and associated memory that stored steps of computer program), paragraph 0169 (computer; memory)
	
receiving, by a processor and from a mobile device, a request for a transaction from a user, see at least paragraph 0011 (transaction order can be submitted by the user to perform the transaction; purchase transaction), paragraph 0129 (online transactions; mobile phone), paragraph 0141 (mobile phone… enter “1” for approving transaction… the transaction request can then transferred)


determining, by the processor, a first trust score (minimum identification score) required to authorize the transaction, see at least Abstract of Atef (transaction is performed when the total identification score of the user is greater than or equal to the minimum identification score)

determining, by the processor, identification data associated with the user, see at least Abstract of Atef (total identification score of the user is associated with a level of verification of the identity of the user)

computing, by the processor, a user trust score (total identification score of the user) based at least in part on the identification data associated with the user (identity of the user), see at least Abstract of Atef (total identification score of the user is associated with a level of verification of the identity of the user)

determining, by the processor, that the user trust score (total identification score of the user) is greater than or equal to the first trust score (minimum identification score), see at least Abstract of Atef (transaction is performed when the total identification score of the user is greater than or equal to the minimum identification score)

authorizing, by the processor, the transaction based at least in part on a determination that the user trust score (total identification score of the user) associated with the user is greater than or equal to the first trust score (minimum identification score), see at least Abstract of Atef (transaction is performed when the total identification score of the user is greater than or equal to the minimum identification score)

Atef (‘435) discloses determining, by the processor, a first trust score required to authorize the transaction, see at least Abstract of Atef (transaction is performed when the total identification score of the user is greater than or equal to the minimum identification score), but fails to explicitly disclose determining a score required to authorize the transaction based at least in part on the risk level.  Falcone (‘096) teaches determining a score required to authorize the transaction based at least in part on the risk level, see at least paragraph 0012 (comparison of the customer score and a predetermined risk threshold level) and paragraph 0026 (varying levels are selected to correspond to various customer scores) and paragraph 0012 (the requested transaction is authorized or rejected in real-time based on a comparison of the customer score and a predetermined risk threshold level).  Both Atef and Falcone are directed toward authorizing transaction based on risk.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Atef’s invention to include determining a score required to authorize the transaction based at least in part on the risk level.  One would have been motivated to do so for the benefit of increasing transaction security.

Atef (‘435) discloses computing, by the processor, a risk level associated with the transaction, paragraph 0011 (transaction order; level of risk), but fails to explicitly disclose computing the risk level by computing a probability that the transaction will be compromised.  Zoldi (‘192) teaches computing risk level (risk score- low/medium/high) by computing a probability that a transaction will be compromised, see at least paragraph 0004 (likelihood of compromise… denying transactions at authorization based on their compromise risk score; catch … compromises and subsequent fraudulent transactions), paragraph 0064 (low-risk, medium-risk, high-risk), paragraph 0007 (probability of future fraudulent use).  Both Atef and Zoldi are directed toward authorizing transaction based on risk.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Atef’s invention to include computing risk level by computing a probability that a transaction will be compromised.  One would have been motivated to do so for the benefit of increasing transaction security.

As per Claims 4, 21

Atef (‘435) discloses wherein the transaction is a financial transaction and computing a product of a value of the financial transaction, see at least paragraph 0072 (business loan from a financial institution), paragraph 0095 (credit card transaction; financial authorization or denial of the transaction), paragraph 0011 (purchase transaction), paragraph 0099 (transaction amount), paragraph 0141 (purchase an item), but fails to explicitly disclose computing, by the processor, the probability that the financial transaction will be compromised.  Atef (‘435) discloses computing, by the processor, a risk level associated with the transaction, paragraph 0011 (transaction order; level of risk), but fails to explicitly disclose computing a probability that the transaction will be compromised.  Zoldi (‘192) teaches computing a probability that a transaction will be compromised, see at least paragraph 0004 (likelihood or compromise… denying transactions at authorization based on their compromise risk score; catch … compromises and subsequent fraudulent transactions), paragraph 0064 (low-risk, medium-risk, high-risk), paragraph 0007 (probability of future fraudulent use).  Both Atef and Zoldi are directed toward authorizing transaction based on risk.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Atef’s invention to include computing a probability that a transaction will be compromised.  One would have been motivated to do so for the benefit of increasing transaction security.

As per Claim 5

Atef (‘435) discloses  wherein the risk level associated with the transaction is based at least in part on protection mechanisms implemented for the transaction, see at least paragraph 0011 (identity risk factor can be associated with a level of risk; purchase transaction), paragraph 0003 (identity theft protection system)

As per Claim 6

Atef (‘435) discloses receiving, by the processor, user identification data associated with the user from at least one of the mobile device (cell phone), an electronic communication device of a third party, or a database, see at least paragraph 0009 (source of identification; personal information and/or financial information of the user can be stored in the data storage device; third party to access information associated with the user), paragraph 0080 (identity card can comprise any suitable form of electronic device capable of storing information, such as, a cell phone or other electrical or electronic devices)
  
As per Claim 7

Atef (‘435) fails to explicitly disclose validating, by the processor, user identification data associated with the user by comparing the user identification data to data retrieved from at least one of a database of a known party, an electronic communication device of a third party, or a database of a third party.  Falcone (‘096) teaches validating, by a processor, user identification data associated with the user by comparing the user identification data to data retrieved from at least one of a database of a known party, an electronic communication device of a third party, or a database of a third party, see at least paragraph 0040 (receives phone number and transaction request; system checks local database for validation; local database checked for the telephone number), paragraph 0006 (establish a customer database for providing call verification/authorization), paragraph 0033 (external validation).  Both Atef and Falcone are directed toward authorizing transaction based on risk.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Atef’s invention to include validating, by the processor, user identification data associated with the user by comparing the user identification data to data retrieved from at least one of a database of a known party, an electronic communication device of a third party, or a database of a third party.  One would have been motivated to do so for the benefit of increasing transaction security.
  
As per Claim 8

Atef (‘435) discloses computing, by the processor, the user trust score (total identification score of the user) by: retrieving, by the processor, individual trust scores corresponding to portions of user identification data, respectively; and computing, by the processor, the user trust score based on the individual trust scores, see at least Abstract of Atef (total identification score of the user is associated with a level of verification of the identity of the user) and paragraph 0065 (the total identification score generation module can use a summing function to sum the individual scores to create the total identification score) and paragraph 0066

As per Claim 9

Atef (‘435) discloses receiving, by the processor and from the mobile device (cell phone), user identification data of the user, see at least paragraph 0080 (identity card can comprise any suitable form of electronic device capable of storing information, such as, a cell phone or other electrical or electronic devices)

As per Claim 16

Atef (‘435) discloses computing, by the processor, the user trust score (total identification score of the user) based on user identification data, see at least Abstract of Atef (total identification score of the user is associated with a level of verification of the identity of the user) and paragraph 0065 (the total identification score generation module can use a summing function to sum the individual scores to create the total identification score) and paragraph 0066

As per Claim 17

Atef (‘435) fails to explicitly disclose matching, by the processor, the risk level to a corresponding one of a plurality of risk levels.  Falcone (‘096) teaches matching, by the processor, the risk level to a corresponding one of a plurality of risk levels, see at least paragraph 0012 (comparison of the customer score and a predetermined risk threshold level) and paragraph 0026 (varying levels are selected to correspond to various customer scores) and paragraph 0012 (the requested transaction is authorized or rejected in real-time based on a comparison of the customer score and a predetermined risk threshold level).  Both Atef and Falcone are directed toward authorizing transaction based on risk.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Atef’s invention to include matching, by the processor, the risk level to a corresponding one of a plurality of risk levels.  One would have been motivated to do so for the benefit of increasing transaction security.

As per Claim 18

Atef (‘435) discloses identifying, by the processor, one of a plurality of user trust scores that corresponds to the risk level, see at least Abstract of Atef (total identification score of the user is associated with a level of verification of the identity of the user), paragraph 0064 (total identification scores)
  


Claims 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over over Atef et al. (US 2006/0161435 A1) in view of Falcone et al. (US 2002/0194096 A1) and Zoldi et al. (US 2010/0169192 A1), as applied to claims 1, 19 and 20 above, and further in view of Faith et al. (US 2010/0280950 A1).


As per Claim 2

Atef (‘435) discloses wherein the transaction is a financial transaction, see at least paragraph 0072 (business loan from a financial institution), paragraph 0095 (credit card transaction; financial authorization or denial of the transaction), paragraph 0011 (purchase transaction), but fails to explicitly disclose computing the risk level based on a value of the financial transaction.  Faith (‘950) teaches compute financial transaction risk level based on a value of the financial transaction, see at least paragraph 0089 (dollar amount for a current transaction), paragraph 0042 (risk analysis …determine whether to authorize a transaction), paragraph 0064 (calculate a risk score), paragraph 0139, paragraph 0151 (if a risk score is above a certain value).  Both Atef and Faith are directed toward authorizing transaction based on risk.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Atef’s invention to include computing the financial transaction risk level based on a value of the financial transaction.  One would have been motivated to do so for the benefit of reducing transaction risk.

Claims 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over over Atef et al. (US 2006/0161435 A1) in view of Falcone et al. (US 2002/0194096 A1) and Zoldi et al. (US 2010/0169192 A1), as applied to claims 1, 19 and 20 above, and further in view of Raghunath (US 8,392,975 B1).

As per Claim 10

Atef (‘435) discloses receiving, by the processor and from the mobile device (cell phone), user identification data of the user and teaches encrypting identification information associated with the user , see at least paragraph 0080 (identity card can comprise any suitable form of electronic device capable of storing information, such as, a cell phone or other electrical or electronic devices), see paragraph 0010 (identification information associated with the user can be encrypted on the identity card), but fails to explicitly disclose wherein the user identification data comprises decoded information.  Raghunath (‘975) teaches  decoding user identification data, see at least column 4 (to obtain an identifier for the user, camera device may capture a visual representation of identification card; user identification module may also use decoding techniques to process a barcode within visual representation to obtain identifying information encoded within the barcode).  Both Atef and Raghunath are directed toward encrypting identification information associated with a user.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Atef’s invention to include wherein the user identification data comprises decoded information.  One would have been motivated to do so for the benefit of increasing transaction security.
 
As per Claim 11

Atef (‘435) fails to explicitly disclose wherein the mobile device obtains decoded information by capturing hidden coded information imprinted on a transaction instrument of the user.  Raghunath (‘975) teaches mobile device obtains decoded information by capturing hidden coded information imprinted on a transaction instrument of the user, see at least column 2 (obtaining the identifier for the user involves capturing visual representation of the identification card and processing the visual representation to obtain the identifier; the visual representation is processed using a barcode), column 3 (identification card may be….credit card), column 4 (to obtain an identifier for the user, camera device may capture a visual representation of identification card; user identification module may also use decoding techniques to process a barcode within visual representation to obtain identifying information encoded within the barcode).  Both Atef and Raghunath are directed toward encrypting identification information associated with a user.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Atef’s invention to include wherein the mobile device obtains the decoded information by capturing, using a camera, hidden coded information imprinted on transaction instrument of user.  One would have been motivated to do so for the benefit of increasing transaction security.
 
As per Claim 12

Atef (‘435) fails to explicitly disclose wherein the mobile device obtains decoded information by capturing, using a camera, hidden coded information imprinted on a transaction instrument of the user.  Raghunath (‘975) teaches  wherein the mobile device obtains decoded information by capturing, using a camera, hidden coded information imprinted on a transaction instrument of the user, see at least column 2 (obtaining the identifier for the user involves capturing visual representation of the identification card and processing the visual representation to obtain the identifier; the visual representation is processed using a barcode), column 3 (identification card may be….credit card), column 4 (to obtain an identifier for the user, camera device may capture a visual representation of identification card; user identification module may also use decoding techniques to process a barcode within visual representation to obtain identifying information encoded within the barcode).  Both Atef and Raghunath are directed toward encrypting identification information associated with a user.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Atef’s invention to include wherein the mobile device obtains the decoded information by capturing, using a camera, hidden coded information imprinted on transaction instrument of user.  One would have been motivated to do so for the benefit of increasing transaction security.

As per Claim 13
.,
Atef (‘435) fails to explicitly disclose wherein the mobile device obtains decoded information by capturing hidden coded information imprinted on a transaction instrument of the user, and decoding, using pattern recognition software, the hidden coded information.  Raghunath (‘975) teaches mobile device obtains decoded information by capturing hidden coded information imprinted on a transaction instrument of the user and decoding, using pattern recognition software, the hidden coded information, see at least column 2 (obtaining the identifier for the user involves capturing visual representation of the identification card and processing the visual representation to obtain the identifier; the visual representation is processed using a barcode), column 3 (identification card may be….credit card), column 4 (to obtain an identifier for the user, camera device may capture a visual representation of identification card; user identification module may also use decoding techniques to process a barcode within visual representation to obtain identifying information encoded within the barcode).  Both Atef and Raghunath are directed toward encrypting identification information associated with a user.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Atef’s invention to include wherein the mobile device obtains decoded information by capturing hidden coded information imprinted on a transaction instrument of the user and decoding, using pattern recognition software, the hidden coded information.  One would have been motivated to do so for the benefit of increasing transaction security.

Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over over Atef et al. (US 2006/0161435 A1) in view of Falcone et al. (US 2002/0194096 A1) and Zoldi et al. (US 2010/0169192 A1), as applied to claims 1, 19 and 20 above, and further in view of Raghunath (US 8,392,975 B1) and Nishikado (US 6,572,025 B1).

 As per Claim 14

Atef (‘435) fails to explicitly disclose wherein the mobile device obtains decoded information by capturing hidden coded information imprinted on a transaction instrument of the user.   Raghunath (‘975) teaches  wherein the mobile device obtains decoded information by capturing hidden coded information imprinted on a transaction instrument of the user, see at least column 2 (obtaining the identifier for the user involves capturing visual representation of the identification card and processing the visual representation to obtain the identifier; the visual representation is processed using a barcode), column 3 (identification card may be….credit card), column 4 (to obtain an identifier for the user, camera device may capture a visual representation of identification card; user identification module may also use decoding techniques to process a barcode within visual representation to obtain identifying information encoded within the barcode).  Both Atef and Raghunath are directed toward encrypting identification information associated with a user.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Atef’s invention to include wherein the mobile device obtains decoded information by capturing hidden coded information imprinted on a transaction instrument of the user.  One would have been motivated to do so for the benefit of increasing transaction security.

Atef (‘435) fails to explicitly disclose wherein the hidden coded information comprises a variation in a controllable parameter.  Nishikado (‘025) teaches wherein the hidden coded information comprises a variation in a controllable parameter, see at least Fig 15 (credit card), Fig 16A, column 1 (information code product; an information code reading device for reading the information codes e.g. two-dimensional bar codes, on the information code product; identifying user of the information code product e.g. a card; card including coded personal identifying information), column 2 (because the unit of information codes with one or more specific color is included….any person cannot obtain the information codes unless the person knows the specific color; the information codes are hidden in the image, and therefore the information cannot be recognized by just seeing the code including image), column 4 (information codes with one or more ; specific color, including predetermined coded information), column 7 (no person can obtain the complete unit of information codes unless the person knows the synthesizing positions and regions; specific color are extracted on the basis of data of light reflected by the code-including image, the hidden information codes in the image can be decoded), column 13 (performs capturing processing of the data…picked up by a CCD camera; information code printed article/information code product).  Both Atef and Nishikado are directed toward encrypting identification information associated with a user.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Atef’s s invention to include wherein the hidden coded information comprises a variation in a controllable parameter.  One would have been motivated to do so for the benefit of increasing transaction security.
 
As per Claim 15

Atef (‘435) fails to explicitly disclose wherein the mobile device obtains decoded information by capturing hidden coded information imprinted on a transaction instrument of the user.   Raghunath (‘975) teaches  wherein the mobile device obtains decoded information by capturing hidden coded information imprinted on a transaction instrument of the user, see at least column 2 (obtaining the identifier for the user involves capturing visual representation of the identification card and processing the visual representation to obtain the identifier; the visual representation is processed using a barcode), column 3 (identification card may be….credit card), column 4 (to obtain an identifier for the user, camera device may capture a visual representation of identification card; user identification module may also use decoding techniques to process a barcode within visual representation to obtain identifying information encoded within the barcode).  Both Atef and Raghunath are directed toward encrypting identification information associated with a user.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Atef’s invention to include wherein the mobile device obtains decoded information by capturing hidden coded information imprinted on a transaction instrument of the user.  One would have been motivated to do so for the benefit of increasing transaction security.

Lang (‘264) fails to explicitly disclose wherein the hidden coded information comprises a variation in a controllable parameter comprising at least one of a color, a text positioning offset, or a text shape.  Nishikado (‘025) teaches hidden coded information comprises a variation in a controllable parameter comprising at least one of a color, a text positioning offset or a text shape, see at least Fig 15 (credit card), Fig 16A, column 1 (information code product; an information code reading device for reading the information codes e.g. two-dimensional bar codes, on the information code product; identifying user of the information code product e.g. a card; card including coded personal identifying information), column 2 (because the unit of information codes with one or more specific color is included….any person cannot obtain the information codes unless the person knows the specific color; the information codes are hidden in the image, and therefore the information cannot be recognized by just seeing the code including image), column 4 (information codes with one or more ; specific color, including predetermined coded information), column 7 (no person can obtain the complete unit of information codes unless the person knows the synthesizing positions and regions; specific color are extracted on the basis of data of light reflected by the code-including image, the hidden information codes in the image can be decoded), column 13 (performs capturing processing of the data…picked up by a CCD camera; information code printed article/information code product).  Both Atef and Nishikado are directed toward encrypting identification information associated with a user. Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Atef’s s invention to include wherein the hidden coded information comprises a variation in a controllable parameter comprising at least one of a color, a text positioning offset or a text shape.  One would have been motivated to do so for the benefit of increasing transaction security.

Additional relevant reference found but not used in the rejection: Hammad et al. US 2009/0319287 A1, see at least paragraph 0046 “different levels of risk or probability that a transaction is fraudulent”.

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 

Applicant argues that the claims are statutory under 35 U.S.C. 101 because applicant is claiming “dynamic pairing system for securing trusted communication channel” which is technical solution to technical problem and not abstract idea.  The Examiner disagrees.  The claims are directed to the abstract of computing risk level by computing probability that a transaction will be compromised, determining trust score required to authorize transaction based on risk level and authorizing the transaction based on the determination, which is directed to abstract idea of Certain Methods of Organizing Human Activity (transaction authorization = fundamental economic principles or practices include mitigating risk; commercial or legal interactions include sales activities or behaviors), Mental Processes (computing and determining are concepts performed in the human mind) and Mathematical Concepts (computing probability and score = mathematical calculations).  The argument regarding “dynamic pairing for securing trusted communication channel” is not persuasive because this limitation is not recited in the claims.  The claims only recite few additional elements- using “processor” to perform the receiving, computing, determining and authorizing steps and a “mobile device” to send information (request for transaction) and using a “camera” to capture information.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, is not integrated into a practical application and only provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.  The claims merely generally linking the use of judicial exception to a particular technological environment and simply using computer (processor) as tool to receive, process and transmit data.  Therefore, applicant’s arguments are not persuasive. 

Applicant’s arguments with respect to the 103 rejection have been considered but they are not persuasive because new grounds of rejections were necessitated by applicant’s amendments and the claims are now rejected using new combinations of references (Please see detailed 103 rejections above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573. The examiner can normally be reached Mon-Thurs 9-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIA-YI LIU/Primary Examiner, Art Unit 3695